Citation Nr: 0016408	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-10 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for rheumatoid 
arthritis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to July 
1964.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied service connection for rheumatoid 
arthritis in March 1965 and informed the veteran of its 
decision and of his right to appeal within one year thereof 
at that time, but no timely appeal was filed.  

In August 1995, the veteran applied to reopen that claim, and 
he also claimed service connection for osteoarthritis.  In a 
July 1997 RO rating decision, the RO reopened the veteran's 
original claim and denied it.  The RO also denied the 
osteoarthritis claim.  This appeal followed.

In February 2000, the Board requested the opinion of an 
Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 
(West 1991).  That opinion was received in March 2000

Other issues

The RO denied service connection for pes planus in July 1997.  
The veteran did not appeal that decision.  There is no 
evidence in the claims folder showing that the veteran 
appealed May 1999 RO rating decisions denying service 
connection for gout, fibromyositis, rheumatic chorea, and 
rheumatic heart disease.  Therefore, those issues are not 
currently for consideration by the Board and will not be 
discussed further.


REMAND

For the reasons expressed below, additional development is 
required with respect to the issues presented in this case.  
The Board wishes to make it clear at the outset that this 
remand is due to recent communications to the Board from or 
on behalf of the veteran.

Hearing request

In a March 2000 communication, the veteran requested a 
personal hearing before the Board.  He did not elaborate 
concerning whether he desired a hearing in Washington, D.C. 
or at the RO.

Pursuant to 38 U.S.C.A. § 7107(b) (West 1991), the Board may 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  

Additional evidence

In early 2000, the veteran's Congressman wrote the Board 
indicating that he had taken personal interest in the 
veteran's case primarily due to the length of time it had 
been under consideration.  The veteran's case was taken out 
of normal channels so that the Chairman of the Board could 
respond to the Congressman's February and March 2000 letters.

An October 1996 Social Security Administration (SSA) decision 
was sent to the RO in February 2000 by the veteran's 
Congressman.  Due process requires that the SSA decision 
should be considered by the RO in the first instance, unless 
the veteran signs a waiver of such initial RO consideration.  
38 C.F.R. § 20.1304 (1999).  There is no such waiver of RO 
consideration of record.  Accordingly, to accord due process 
to the veteran this matter requires remand.  See 
38 C.F.R. § 19.9 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the veteran's request 
for a hearing before the Board, the RO 
should clarify with the veteran what 
type of hearing he wants, and then take 
any additional necessary action to 
schedule a hearing.  The time and place 
of any hearing scheduled should be 
documented in the veteran's VA claims 
folder.

2.  If a personal hearing is not held, 
the RO should readjudicate the veteran's 
claims in light of all of the evidence 
of record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative shall be furnished a 
Supplemental Statement of the Case, and 
they shall be given an opportunity to 
respond.  Thereafter, the case shall be 
returned to the Board, if in order.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As discussed above, certain actions taken by the veteran 
after this case was certified for appeal, including his 
recent request for a personal hearing and the lack of waiver 
of RO consideration of newly-submitted evidence, have 
necessitated this remand.  The veteran is well within his 
rights in so doing.  However, any delay caused by these 
actions should not be charged to the Board.  The Board has 
been and will continue to follow established procedures in 
order to comply with the law and to ensure that the veteran 
receives due process in the adjudication of his claims.  In 
any event, as discussed in the preceding paragraph, this case 
is required to be handled in an expeditious manner on remand.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


